Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 1-8 and 10-19, in the reply filed on 1/5/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tochimoto et al. (US 2005/0001356).
Claim 1: Tochimoto et al. discloses an apparatus for generating a three-dimensional object (¶¶ 47-48). The apparatus includes an energy source capable of applying energy to a layer of build material to cause a first portion of the layer to coalesce and solidify (60; ¶ 66); a first agent distributor capable of selectively delivering a cooling agent onto a second portion of the layer (jetting nozzle 22a; ¶ 54; a claim is only limited by positively recited elements - thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).), and a controller (11) capable of controlling the energy source and agent distributor (¶ 50).
Claims 5-6: Tochimoto et al. discloses a second agent distributor capable of selectively delivering coalescing agents (jetting nozzle 22b; ¶ 54) and controller 11. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Furthermore, the manner of operating the device does not differentiate the apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim 7: A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim 8: Tochimoto et al. discloses controller 11. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Furthermore, the manner of operating the device does not differentiate the apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Monsheimer et al. (US 2006/0244169).
Monsheimer et al. discloses a method of generating a three-dimensional object (abstract). The method includes applying energy to a layer of build material to cause a first portion of the layer to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2007/0238056) in view of Monsheimer et al. (US 2006/0244169).
Claim 1: Baumann et al. discloses an apparatus for generating a three-dimensional object (¶ 29). The apparatus includes an energy source to apply energy to a layer of build material to cause a first portion of the layer to coalesce and solidify (¶ 29); and a first agent distributor (¶ 28); and a controller capable of controlling the energy source to apply energy to the layer to cause the first portion to coalesce and solidify in a first pattern (¶ 38); and capable of controlling the agent distributor (¶ 38).
Baumann et al. is silent as to selectively delivering a cooling agent onto a second portion of the layer. However, Monsheimer et al. discloses generating a three-dimensional object (¶¶ 26-32), including applying energy to a layer of build material to cause a first portion of the layer to coalesce and solidify (¶¶ 34-35); and selectively delivering a cooling agent onto a second portion of the layer (¶ 41); and controlling the energy source to apply energy to the layer to cause the first portion to coalesce and solidify in a first pattern (¶ 32); and selectively delivering the cooling agent onto the second portion of the layer in a second pattern, the first and second patterns being independent of each other (¶¶ 32, 41). et al., delivering a cooling agent onto a second portion of the layer effectively inhibits bonding of the build material so that unbonded material may be easily removed (¶ 41). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have selectively delivered a cooling agent onto a second portion of the layer of Baumann et al. to effectively inhibit bonding of the build material so that unbonded material may be easily removed.
Claims 5-6: Baumann et al. discloses an agent distributor to selectively deliver coalescing agent onto a first or third portion of the layer and controlling the distributor to selectively deliver the coalescing agent onto the first or third portion of the layer to cause the first or third portion to coalesce when the energy is applied (¶¶ 15-17). Moreover, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Furthermore, the manner of operating the device does not differentiate the apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim 7: Monsheimer et al. discloses the cooling agent including water (¶ 41). Moreover, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
et al. discloses delivering the cooling agent before applying energy (¶ 41). Moreover, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Furthermore, the manner of operating the device does not differentiate the apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2007/0238056) in view of Monsheimer et al. (US 2006/0244169), as applied to claim 1 above, further in view of Andersson et al. (US 2004/0026807).
Claim 2: Baumann et al. is silent as to a temperature sensor capable of obtaining temperature feedback. However, Andersson et al. discloses an apparatus for generating a three-dimensional object (abstract), including an energy source to apply energy to a layer of build material to cause a first portion of the layer to coalesce and solidify (ray gun 6; ¶ 26; fig. 1), a controller capable of controlling the energy source to apply energy to the layer to cause the first portion to coalesce and solidify in a first pattern (¶ 26), and a temperature sensor capable of obtaining temperature feedback of the build material layer (¶ 14). As taught by Andersson et al., including a temperature sensor in the three-dimensional object forming apparatus allows for measurement and correction of the characteristics, such as temperature et al. in the apparatus of Baumann et al. to measure and correct characteristics, such as temperature control during fusion of the powder particles of the build material and form a three-dimensional object with reduced deviation from desired dimensions and reduced surface irregularities.
Claims 3-4: Andersson et al. discloses the temperature distribution in the surface layer in the powder bed to be registered, which enables temperature control during fusion of the powder articles. As taught by Andersson et al., determining the temperature distribution in the surface layer in the powder bed makes it possible to ascertain that the melting takes place within a defined temperature range, whereby the risk for occurrence of defects, e.g., through boiling or vaporizing of the material, can be reduced. This element also allows measurement of the cooling temperature of specific fused parts in a powder layer, whereby the risk for appearance of any surface tension in the fused part may be reduced, thereby reducing the risk for occurrence of unwanted changes in shape. The element also allows measurement of the temperature of the unmelted powder bed, whereby maintenance of an advantageous temperature from the point of view of the process can be monitored (¶ 14). Moreover, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Furthermore, the manner of operating the device does not differentiate the apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al. (US 2006/0244169), as applied to claim 10 above, in view of Andersson et al. (US 2004/0026807).
Monsheimer et al. is silent as to measuring temperature distribution from the layer. However, Andersson et al. discloses a method for generating a three-dimensional object (abstract), including applying energy to a layer of build material to cause a first portion of the layer to coalesce and solidify (¶ 26; fig. 1), and obtaining temperature feedback of a build material layer using a temperature sensor (¶ 14). As taught by Andersson et al., including a temperature sensor in the three-dimensional object forming method allows for measurement and correction of the characteristics, such as temperature control during fusion of the powder particles of the build material, and formation of an object with reduced deviation from desired dimensions and reduced surface irregularities (¶ 14). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the temperature sensor of Andersson et al. in the method of Monsheimer et al. to measure and correct characteristics, such as temperature control during fusion of the powder particles of the build material and form a three-dimensional object with reduced deviation from desired dimensions and reduced surface irregularities.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al. (US 2006/0244169), as applied to claim 10 above, in view of Baumann et al. (US 2007/0238056).
et al. is silent as to delivering coalescing agent. However, Baumann et al. discloses a method for generating a three-dimensional object (¶ 29), including selectively delivering coalescing agent onto the first portion of the build material and applying energy to a layer of build material to cause a first portion of the layer to coalesce and solidify (¶ 29). As taught by Baumann et al., selectively delivering coalescing agent, such as an absorber, onto the first portion of the build material allows melting and coalescing of the build material to be finely controlled when energy is applied to the agent (¶¶ 15-17). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the coalescing agent of Baumann et al. in the method of Monsheimer et al. to allow melting and coalescing of the build material to be finely controlled when energy is applied to the agent.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto et al. (US 2005/0001356), as applied to claim 1 above, further in view of Andersson et al. (US 2004/0026807).
Claim 2: Tochimoto et al. is silent as to a temperature sensor capable of obtaining temperature feedback. However, Andersson et al. discloses an apparatus for generating a three-dimensional object (abstract), including an energy source to apply energy to a layer of build material to cause a first portion of the layer to coalesce and solidify (ray gun 6; ¶ 26; fig. 1), a controller capable of controlling the energy source to apply energy to the layer to cause the first portion to coalesce and solidify in a first pattern (¶ 26), and a temperature sensor capable of obtaining temperature feedback of the build material layer (¶ 14). As taught by Andersson et al., including a temperature sensor in the three-dimensional object forming apparatus allows for measurement and correction of the characteristics, such as temperature control during fusion of the powder particles of the build material, and formation of an object with reduced deviation from desired dimensions and reduced surface irregularities (¶ 14). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the et al. in the apparatus of Tochimoto et al. to measure and correct characteristics, such as temperature control during fusion of the powder particles of the build material and form a three-dimensional object with reduced deviation from desired dimensions and reduced surface irregularities.
Claims 3-4: Andersson et al. discloses the temperature distribution in the surface layer in the powder bed to be registered, which enables temperature control during fusion of the powder articles. As taught by Andersson et al., determining the temperature distribution in the surface layer in the powder bed makes it possible to ascertain that the melting takes place within a defined temperature range, whereby the risk for occurrence of defects, e.g., through boiling or vaporizing of the material, can be reduced. This element also allows measurement of the cooling temperature of specific fused parts in a powder layer, whereby the risk for appearance of any surface tension in the fused part may be reduced, thereby reducing the risk for occurrence of unwanted changes in shape. The element also allows measurement of the temperature of the unmelted powder bed, whereby maintenance of an advantageous temperature from the point of view of the process can be monitored (¶ 14). Moreover, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Furthermore, the manner of operating the device does not differentiate the apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto et al. (US 2005/0001356) in view of Monsheimer et al. (US 2006/0244169).
Tochimoto et al. discloses a processor readable storage medium having instructions thereon (¶ 50) that, when executed by a processor, cause an apparatus for generating a three-dimensional object to apply energy to a layer of build material to cause a first portion of the layer to coalesce and solidify in a first pattern (¶ 66); and selectively deliver an agent onto a second portion of the layer (¶ 54).
Tochimoto et al. is silent as to selectively delivering a cooling agent onto a second portion of the layer. However, Monsheimer et al. discloses generating a three-dimensional object (¶¶ 26-32), including applying energy to a layer of build material to cause a first portion of the layer to coalesce and solidify (¶¶ 34-35); and selectively delivering a cooling agent onto a second portion of the layer in a second pattern, the first and second patterns being independent of each other (¶ 41). As taught by Monsheimer et al., delivering a cooling agent onto a second portion of the layer effectively inhibits bonding of the build material so that unbonded material may be easily removed (¶ 41). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have selectively delivered a cooling agent onto a second portion of the layer of Tochioto et al. to effectively inhibit bonding of the build material so that unbonded material may be easily removed.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto et al. (US 2005/0001356) in view of Monsheimer et al. (US 2006/0244169), as applied to claim 15 above, further in view of Andersson et al. (US 2004/0026807).
et al. is silent as to measuring temperature distribution from the layer. However, Andersson et al. discloses a method for generating a three-dimensional object (abstract), including applying energy to a layer of build material to cause a first portion of the layer to coalesce and solidify (¶ 26; fig. 1), and obtaining temperature feedback of a build material layer using a temperature sensor (¶ 14). As taught by Andersson et al., including a temperature sensor in the three-dimensional object forming method allows for measurement and correction of the characteristics, such as temperature control during fusion of the powder particles of the build material, and formation of an object with reduced deviation from desired dimensions and reduced surface irregularities (¶ 14). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the temperature sensor of Andersson et al. in the method of Tochimoto et al. to measure and correct characteristics, such as temperature control during fusion of the powder particles of the build material and form a three-dimensional object with reduced deviation from desired dimensions and reduced surface irregularities.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto et al. (US 2005/0001356) in view of Monsheimer et al. (US 2006/0244169), as applied to claim 15 above, further in view of Baumann et al. (US 2007/0238056).
Modified Tochimoto et al. is silent as to delivering coalescing agent. However, Baumann et al. discloses a method for generating a three-dimensional object (¶ 29), including selectively delivering coalescing agent onto the first portion of the build material and applying energy to a layer of build material to cause a first portion of the layer to coalesce and solidify (¶ 29). As taught by Baumann et al., selectively delivering coalescing agent, such as an absorber, onto the first portion of the build material allows melting and coalescing of the build material to be finely controlled when energy is applied to the agent (¶¶ 15-17). It would have been obvious to one of ordinary skill in the art at the time the et al. in the method of Tochimoto et al. to allow melting and coalescing of the build material to be finely controlled when energy is applied to the agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.